EXHIBIT 32.1CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jiang Libin, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Yinfu Gold Corporation, on Form 10-Q for the period ended September 30, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Yinfu Gold Corporation at the dates and for the periods indicated. Date: July 13, 2016By:/s/ Jiang LibinJiang LibinChief Executive Officer I, Tsang Yuk Chuen, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Yinfu Gold Corporation, on Form 10-Q for the period ended September 30, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Yinfu Gold Corporation at the dates and for the periods indicated. Date: July13, 2016By:/s/ Tsang Yuk ChuenTsang Yuk ChuenChief Financial Officer A signed original of this written statement required by Section906 has been provided to Yinfu Gold Corporation and will be retained by Yinfu Gold Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
